                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


    DALE M. IRVING,

        Plaintiff,                     1:19-cv-7276-NLH-JS

         v.                            ORDER

    BURLINGTON COUNTY NEW JERSEY,
    UNKNOWN AGENT/EMPLOYEE OF
    BURLINGTON COUNTY NEW JERSEY,
    BURLINGTON COUNTY ADJUSTER,
    and BOARD OF CHOSEN FREE
    HOLDERS OF BURLINGTON COUNTY
    NEW JERSEY,

         Defendants.


APPEARANCES:

DALE M. IRVING
939 CREEK COVE WAY
LOGANVILLE, GEORGIA 30052

      Appearing pro se.

EVAN H.C. CROOK
MALAMUT AND ASSOCIATES, LLC
457 HADDONFIELD ROAD, SUITE 500
CHERRY HILL, NEW JERSEY 08002

      On behalf of Defendants.

HILLMAN, District Judge

      WHEREAS, on June 12, 2018, Plaintiff filed an initial

 complaint in the United States District Court for the Northern

 District of Georgia (ECF No. 1); and

      WHEREAS, on July 11, 2018, Defendants moved to dismiss

 Plaintiff’s action for failure to state a claim and for lack of
personal jurisdiction (ECF No. 8); and

     WHEREAS, on July 24, 2018, Plaintiff filed an amended

complaint in the Northern District of Georgia (ECF No. 12); and

     WHEREAS, on August 7, 2018, Defendants moved to dismiss

Plaintiff’s amended complaint pursuant to Fed. R. Civ. P.

12(b)(1) (lack of jurisdiction) and 12(b)(6) (failure to state a

claim); and

     WHEREAS, on February 26, 2019, the Northern District of

Georgia granted Defendants’ motion to dismiss and ordered that

this matter be transferred to this District (ECF No. 19); and

     WHEREAS, since this matter was transferred, Plaintiff has

filed three motions for default judgment against Defendants (ECF

Nos. 28, 29 & 31); and

     WHEREAS, Plaintiff requests that default judgment be entered

against Defendants pursuant to Federal Civil Procedure Rule 55

because Defendants did not re-file a motion to dismiss within

this District or otherwise violated unspecified rules of civil

procedure (ECF No. 28 at 2; ECF No. 29 at 5); and

     WHEREAS, Plaintiff’s motions pursuant to Fed. R. Civ. P. 55

are procedurally improper for two reasons:

     (1) Plaintiff has by-passed the first step of the two-step

process in obtaining a default judgment, which is to first obtain

a clerk’s entry of default prior to moving for default judgment.
                                2
See Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club,

175 F. App’x 519, 521, n.1 (3d Cir. 2006) (explaining that first,

when a defendant has failed to plead or otherwise respond, a

plaintiff must request the entry of default by the Clerk of the

Court, Fed. R. Civ. P. 55(a), and second, after the Clerk has

entered the party’s default, a plaintiff may then obtain a

judgment by default by either (1) asking the Clerk to enter

judgment, if the judgment is a sum certain, or (2) applying to

the Court, Fed. R. Civ. P. 55(b)); and

     (2) Defendants have not failed to plead or otherwise respond

to Plaintiff’s amended complaint because they filed a timely

motion to dismiss Plaintiff’s amended complaint in the Northern

District of Georgia and litigation remains ongoing in this

District; and

     WHEREAS, the Court must therefore deny Plaintiff’s motions

for default judgment;




                                3
     Therefore,

     IT IS HEREBY on this   __31st_   day of    October    , 2019

     ORDERED that Plaintiff’s motions for default judgment (ECF

Nos. 28, 29 & 31) be, and the same hereby are, DENIED. 1



                                          s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




1 Defendants’ motion to dismiss Plaintiff’s first amended
complaint (ECF No. 33) remains pending before this Court and will
be decided in due course.
                                 4
